       Case 4:20-cv-00135-CDL Document 34 Filed 04/12/21 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

SHEREEN GREENE,                             *

      Plaintiff,                            *

vs.                                         *
                                                    CASE NO. 4:20-CV-135 (CDL)
QUICKEN LOANS INC,                          *

      Defendant.                            *

                                            *

                                     O R D E R

      Shereen    Greene         claims   that       Quicken      Loans    wrongfully

increased her monthly loan payments to force a foreclosure on

her   home.     This   Court      previously       dismissed     most    of    Greene’s

claims,   but   construed        Greene’s       complaint    liberally        and   found

that Greene adequately alleged a claim for attempted wrongful

foreclosure     because         Greene   claimed          that   Quicken        falsely

represented     her    as   a    “defaulter”       when     Quicken     attempted     to

foreclose on her home in 2018. 1                  Quicken filed a motion for

reconsideration, arguing that Greene cannot state a claim for

1  Under Georgia law, a plaintiff bringing an attempted wrongful
foreclosure claim must allege “a knowing and intentional publication
of untrue and derogatory information concerning the debtor’s financial
condition, and that damages were sustained as a direct result of this
publication.”   Jenkins v. McCalla Raymer, LLC, 492 F. App’x 968, 972
(11th Cir. 2012) (per curiam) (quoting Aetna Fin. Co. v. Culpepper,
320 S.E.2d 228, 232 (Ga. Ct. App. 1984)). The Court’s prior ruling on
Greene’s attempted wrongful foreclosure claim was based on Greene’s
contention that she was not a “defaulter.” Compl. ¶ 14, ECF No. 1-1.
Making all reasonable inferences in favor of Greene, the Court
concluded that Greene was asserting that she was not in default when
Quicken attempted to foreclose on her home in 2018.
        Case 4:20-cv-00135-CDL Document 34 Filed 04/12/21 Page 2 of 5



attempted wrongful foreclosure because she failed to plausibly

allege that she was not in default when Quicken attempted to

foreclose on her home in 2018.              For the following reasons, that

motion (ECF No. 27) is granted.

                                     STANDARD

       Local Rule 7.6 provides that motions for reconsideration

shall not be filed as a matter of routine practice.              M.D. Ga. R.

7.6.    Generally, such motions will only be granted if the movant

demonstrates that (1) there was an intervening development or

change in controlling law, (2) new evidence has been discovered,

or (3) the court made a clear error of law or fact.                Rhodes v.

MacDonald, 670 F. Supp. 2d 1363, 1378 (M.D. Ga. 2009).               Motions

for     reconsideration       are     not     appropriate,     however,    for

“relitigating old matters or for raising arguments or presenting

evidence that could have been raised before the Court entered

judgment.”        Dipietro v. Lockhart, No. 4:20-CV-35 (CDL), 2020 WL

7064740, at *1 (M.D. Ga. Dec. 2, 2020).

                                    DISCUSSION

       Quicken argues that Greene cannot plausibly state a claim

for attempted wrongful foreclosure because her pleadings in a

prior lawsuit demonstrate she was in default in 2018 and because

Greene specifically admitted she was in default in one of her

prior filings.        Greene has maintained in this action that she

was    not   in   default   because    Quicken    wrongfully   increased   her



                                        2
        Case 4:20-cv-00135-CDL Document 34 Filed 04/12/21 Page 3 of 5



monthly payments.        But in her response to Quicken’s motion for

reconsideration, Greene conceded that she missed payments prior

to the 2018 attempted foreclosure.2

       Greene clearly admits that she missed loan payments after

Quicken increased her monthly payments.                  Specifically, Greene

states that she made payments “until the defalcation was found”

and    that   she    ceased    making      payments   because   “[a]ny     further

payments would have amounted to a concession the Defendant was

not in the wrong when they were.” 3               Pl.’s 1st Resp. to Def.’s

Mot. for Recons. ¶ 9, ECF No. 28.              Greene further indicated that

she “never missed a loan payment prior to March of 2018.”                       Pl.’s

2d    Resp.   to    Def.’s    Mot.   for   Recons.    ¶ 10,   ECF   No.   29.     By

Greene’s own admission, she began missing loan payments in March




2 Quicken contends that the Court should have taken judicial notice of
Greene’s complaint from a prior action because that complaint
established that Greene missed payments before the 2018 attempted
foreclosure.   Quicken’s motion to dismiss, however, only asked the
Court to consider the prior filings to determine if Greene’s federal
claims were barred by res judicata. Quicken also contends that Greene
conceded she was in default in one of her responses to Quicken’s
motion to dismiss, but Quicken did not point out this admission prior
to the Court’s previous ruling on Quicken’s motion.
3 Greene makes similar admissions at least three more times in her

responses to Quicken’s motion for reconsideration.    See Pl.’s Second
Resp. to Def.’s Mot. for Recons. ¶ 8, ECF No. 29 (“[P]ayments were
made until [the] alleged ‘Lender’ changed them to reflect an amount
not agreed upon with no reason to do so.”); Id. ¶ 10 (“No payments
were missed at all until the defalcation on the part of Quicken Loans
was discovered by me.”); Id. ¶ 20 (“Plaintiff did make timely payments
under that Note and Security until such payments were materially
change [sic] so as to force a default that was actually a defalcation
on Defendant’s part.” ).


                                           3
           Case 4:20-cv-00135-CDL Document 34 Filed 04/12/21 Page 4 of 5



2018.4       Greene’s Note stated that she would be in default if she

did not “pay the full amount of each monthly payment on the date

it is due.”         Def.’s Mot. to Dismiss Ex. 3, Note § 6(B), ECF No.

5-4.       Thus,    Greene      was    in default         prior      to the      August      2018

attempted foreclosure.

       Greene’s admissions in her response briefs constitute “new

evidence”      warranting       reconsideration            of   this       Court’s    previous

order.       Based on these admissions and the terms of Greene’s Note

and    Security       Deed,    it     is    clear      Greene      was     in   default      when

Quicken       began     foreclosure              proceedings         in    2018.        Greene

acknowledges that when she alleged that Quicken falsely labeled

her    a   “defaulter,”        she    meant       that she      was       not at     fault    for

missing loan payments because Quicken wrongfully increased her

monthly       payments.         Pl.’s       2d    Resp.    ¶    15    (“Defendant       admits

‘representing to the public’ that I was a defaulter, though that

was    not    the   case      since    their       own    errors     and    miscalculations

caused the issue.”).             Greene did not mean that she did not miss

payments       prior     to     the        2018       attempted      foreclosure.             She

4 It is not clear precisely when Greene began missing payments. Greene
states that she did not miss any payments until she discovered
Quicken’s “defalcation” in increasing her payments.       According to
Greene’s complaint, she discovered Quicken’s “error” in March 2017,
which is when she emailed Joseph Perkovich about her increased monthly
payments. Compl. Ex. I, Email from S. Greene to J. Perkovich (Mar. 3,
2017), ECF No. 1-1 at 69. If Greene began missing payments when she
says she discovered Quicken’s “defalcation,” then she would have
started missing payments in 2017.        Greene, however, attached a
document to her response which she claims shows that she did not miss
any payments in 2017. Pl.’s 2d Resp. Ex. A, 2017 Payment History, ECF
No. 29-1.


                                                  4
       Case 4:20-cv-00135-CDL Document 34 Filed 04/12/21 Page 5 of 5



admittedly did so.     Accordingly, she cannot maintain a wrongful

attempted foreclosure claim based upon Quicken’s representation

that she had defaulted on her payments under the Note, payments

she concedes she did not make.          Any claim suggesting that she

can is implausible.       Quicken’s motion      for reconsideration is

granted.

                               CONCLUSION

     For    the    foregoing     reasons,     Quicken’s      motion    for

reconsideration (ECF No. 27) is granted.          Greene’s complaint is

dismissed in its entirety.5

     IT IS SO ORDERED, this 9th day of April, 2021.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




5 Greene also filed a motion for reconsideration.     That motion (ECF No.
32) is denied.


                                    5
